Exhibit 10.3

 

[Executive Form]

10/1/12

 

STR HOLDINGS, INC.
2009 Equity Incentive Plan

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT (the “Award Agreement”) is made effective as of
[                          ] (the “Date of Grant”) between STR Holdings, Inc., a
Delaware corporation (with any successor, the “Company”), and
[                  ] (the “Participant”):

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the STR Holdings, Inc. 2009 Equity Incentive
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Award Agreement.  Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Grant of the Option.  The Company hereby
grants to the Participant the right and option (the “Option”) to purchase, on
the terms and conditions hereinafter set forth, all or any part of an aggregate
of [                  ] Shares, subject to adjustment as set forth in the Plan. 
The Option is intended to be a nonqualified stock option, and is not intended to
be treated as an option that complies with Section 422 of the Internal Revenue
Code of 1986, as amended.

 

2.                                      Option Price.  The purchase price of the
Shares subject to the Option shall be $[        ] per Share (the “Option
Price”), subject to adjustment as set forth in the Plan.

 

3.                                      Vesting  Subject to the Participant’s
continued Service on each vesting date, the Option shall vest (subject to
accelerated vesting set forth in Sections 4 or 5 below) on each anniversary of
the Date of Grant as follows: (i) twenty five (25%) of the Shares shall vest on
the first anniversary of the Date of Grant; (ii) twenty five (25%) of the Shares
shall vest on the second anniversary of the Date of Grant; and (iii) fifty (50%)
of the Shares shall vest on the third anniversary of the Date of Grant.

 

At any time, the portion of the Option which has become vested is hereinafter
referred to as the “Vested Portion.”  The Vested Portion of the Option shall
remain exercisable for the period set forth in Section 6.

 

4.                                      Change of Control.  Upon the occurrence
of a Change of Control, any outstanding portion of the Option, to the extent not
previously cancelled or forfeited, that is not (i) assumed by the Company (if it
is the surviving company or corporation) or by the surviving company or
corporation or its parent or (ii) substituted by the surviving company or
corporation or its parent with a stock option with substantially the same terms
as the Option, shall, to the extent unvested, immediately vest in full, so long
as the Participant’s Service has not been terminated before the commencement of
the Change of Control Period (as hereinafter defined).

 

--------------------------------------------------------------------------------


 

For purposes of this Section 4, (x) the Option shall not be considered assumed
if following any such assumption (or proposed assumption) the shares of stock
underlying the Option are not (or would not be) publicly traded on the New York
Stock Exchange (“NYSE”), NASDAQ or another established securities market and
(y) substitution of the Option with a stock option to purchase shares of stock
which are not publicly traded on the NYSE, NASDAQ or another established
securities market will result in a failure of the Option to be considered
substituted with a stock option with substantially similar terms.

 

5.                                      Forfeiture.

 

(a)                                 If the Participant’s Service is terminated
by the Participant for Good Reason or by the Company without Cause, the unvested
portion of the Option, to the extent not previously cancelled or forfeited, that
would have vested had the Participant been employed for an additional twelve
(12) months from the date of termination of employment shall vest immediately
upon such date of termination; provided however, in the event that the
Participant’s Service is terminated by the Participant for Good Reason or by the
Company without Cause, during the Change of Control Period (as hereinafter
defined), the unvested portion of the Option to the extent not previously
cancelled or forfeited, shall vest immediately upon such date of termination. 
Thereafter, the Option shall, to the extent not then vested, be cancelled by the
Company without consideration and the Vested Portion of the Option shall remain
exercisable for the period set forth in Section 6.

 

(b)                                 If the Participant’s Service is terminated
for any reason other than pursuant to clause 5(a) above, the Option shall, to
the extent not then vested, be cancelled by the Company without consideration
and the Vested Portion of the Option shall remain exercisable for the period set
forth in Section 6.

 

6.                                      Exercise of Option.

 

(a)                                 Period of Exercise.  Subject to the
provisions of the Plan and this Award Agreement, the Participant may exercise
all or any part of the Vested Portion of the Option at any time prior to the
earliest to occur of:

 

(i)                                     the tenth anniversary of the Date of
Grant;

 

(ii)                                  the date that is ninety (90) days
following termination of the Participant’s Service for any reason other than
death, Permanent Disability or Cause;

 

(iii)                               the date that is one (1) year following
termination of the Participant’s Service due to death or Permanent Disability;

 

(iv)                              the date of termination of the Participant’s
Service due to Cause.

 

(b)                                 Method of Exercise.

 

(i)                                     Subject to Section 4, the Vested Portion
of the Option may be exercised by delivering to the Company at its principal
office written notice of intent to so exercise; provided that the Option may be
exercised with respect to whole Shares only.  Such notice shall specify the
number of Shares for which the Option is being exercised and shall be
accompanied by payment in full of the Option Price.  In the event the Option is

 

2

--------------------------------------------------------------------------------


 

being exercised by the Participant’s representative, the notice shall be
accompanied by proof (satisfactory to the Committee) of the representative’s
right to exercise the Option.  The payment of the Option Price may be made at
the election of the Participant (A) in cash or its equivalent (e.g., by
cashier’s check), (B) to the extent permitted by the Committee, in Shares having
a Fair Market Value equal to the aggregate Option Price for the Shares being
purchased and satisfying such other requirements as may be imposed by the
Committee, (C) partly in cash and, to the extent permitted by the Committee,
partly in such Shares, (D) by reducing the number of Shares otherwise
deliverable upon the exercise of the Option by the number of Shares having a
Fair Market Value equal to the Option Price, or (E) if there is a public market
for the Shares at such time, subject to such requirements as may be imposed by
the Committee, through the delivery of irrevocable instructions to a broker to
sell Shares obtained upon the exercise of the Option and to deliver promptly to
the Company an amount out of the proceeds of such sale equal to the aggregate
Option Price for the Shares being purchased.  The Committee may prescribe any
other method of payment that it determines to be consistent with applicable
law.  Neither the Participant nor the Participant’s representative shall have
any rights to dividends or other rights of a stockholder with respect to Shares
subject to an Option until the Participant has given written notice of exercise
of the Option, paid in full for such Shares and, if applicable, has satisfied
any other conditions imposed by the Committee pursuant to the Plan.

 

(ii)                                  Notwithstanding any other provision of the
Plan or this Award Agreement to the contrary, the Option may not be exercised
prior to the completion of any registration or qualification of the Option or
the Shares under applicable securities or other laws, or under any ruling or
regulation of any governmental body or national securities exchange that the
Committee shall in its sole discretion determine to be necessary or advisable.

 

(iii)                               Upon the Company’s determination that the
Option has been validly exercised as to any of the Shares, the Company shall
issue certificates in the Participant’s name for such Shares.  However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing the certificates to him, any loss of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

 

(iv)                              In the event of the Participant’s death, the
Vested Portion of the Option shall remain exercisable during the period set
forth in Section 6 by the Participant’s executor or administrator, or the person
or persons to whom the Participant’s rights under this Award Agreement shall
pass by will or by the laws of descent and distribution as the case may be.  Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.

 

7.                                      No Right to Continued Service.  The
granting of the Option evidenced hereby and this Award Agreement shall impose no
obligation on the Company or any Affiliate to continue the Service of the
Participant and shall not lessen or affect any right that the Company or any
Affiliate may have to terminate the Service of such Participant.

 

8.                                      Securities Laws/Legend on Certificates. 
The issuance and delivery of Shares shall comply with all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state

 

3

--------------------------------------------------------------------------------


 

securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. 
If the Company deems it necessary to ensure that the issuance of securities
under the Plan is not required to be registered under any applicable securities
laws, each Participant to whom such security would be issued shall deliver to
the Company an agreement or certificate containing such representations,
warranties and covenants as the Company may deem necessary which satisfies such
requirements. The certificates representing the Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem reasonably
advisable, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

9.                                      Transferability.  The Option may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.  No such permitted transfer of the Option to heirs or legatees of
the Participant shall be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.  During the Participant’s lifetime, the Option is exercisable
only by the Participant.

 

10.                               Adjustment of Option.  Adjustments to the
Option (or any of the Shares underlying the Option) shall be made in accordance
with the terms of the Plan.

 

11.                               Definitions.  For purposes of this Award
Agreement:

 

“Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company or any of its Subsidiaries, if applicable, and
otherwise shall mean (i) the Participant’s failure or refusal to follow the
reasonable instructions of the Participant’s supervisor (or for the CEO, the
Company’s Board of Directors) (other than due to the Participant’s Permanent
Disability), which failure or refusal is not cured within thirty (30) days
following written notice; (ii) the Participant’s conviction of a felony or of a
misdemeanor if such misdemeanor involves moral turpitude or misrepresentation,
including a plea of guilty or nolo contendere; (iii) the Participant’s unlawful
use (including being under the influence) or possession of illegal drugs on the
Company’s or any of its Subsidiaries’ premises; (iv) the Participant’s
commission of any act of fraud, embezzlement, misappropriation of funds,
intentional misrepresentation, breach of fiduciary duty or other act of
dishonesty materially detrimental to the Company or any of its Subsidiaries; or
(v) the Participant’s intentional wrongful act or gross negligence that has a
materially detrimental effect on the Company or its Subsidiaries.

 

“Change of Control Period” shall mean the period commencing ninety (90) days
prior to the execution of any definitive purchase and sale, merger or other
acquisition agreement resulting in a Change of Control through the first
anniversary following the closing of such Change of Control, or, in the case of
any other type of Change of Control, the period of one (1) year beginning on the
date of the occurrence of such Change of Control through the first anniversary
thereof.

 

4

--------------------------------------------------------------------------------


 

“Good Reason” for termination by the Participant of the Participant’s Service
shall have the meaning set forth in the Participant’s employment agreement with
the Company or any of its Subsidiaries, if applicable, and otherwise shall mean
the occurrence (without the Participant’s express written consent), of any one
of the following acts by the Company, or failures by the Company to act.  As set
forth below, subsection (i) contains the elements of Good Reason, and subsection
(ii) sets forth certain terms and conditions applicable to termination by the
Participant for Good Reason;

 

(i)                                     (A)          A material diminution in
the nature or status of the Participant’s responsibilities from those in effect
immediately prior to such diminution resulting from, among other things, (1) the
assignment to the Participant of any duties inconsistent with the Participant’s
duties and the Participant’s position, immediately prior to such assignment, or
(2) during the Change of Control Period, the failure of the Company to ensure
that the Participant maintains substantially the same duties and position during
such period, with the Company and each other entity that may then be a direct or
indirect parent of the Company owning directly or indirectly a majority of the
outstanding capital stock of the Company, as the Participant was assigned or
held immediately prior to the Change of Control Period;

 

(B)          A material reduction by the Company, during the period of one
(1) year immediately prior to the date of the Participant’s termination of
Service, in either or both of (1) the Participant’s annual base salary; or
(2) the target bonus percentage set forth in the Company’s management incentive
plan, in each case as in effect on the date of this Award Agreement or as the
same may be increased from time to time;

 

(C)          The relocation of the Participant’s principal place of Service to a
location more than fifty (50) miles from the Participant’s principal place of
employment immediately prior to such relocation or the Company’s requiring the
Participant to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Participant’s business
travel obligations immediately prior thereto;

 

(D)          The failure by the Company to pay to the Participant any portion of
the Participant’s current compensation, or to pay to the Participant any portion
of an installment of deferred compensation under any deferred compensation
program of the Company, within thirty (30) days of the date such compensation is
due;

 

5

--------------------------------------------------------------------------------


 

(E)           The failure by the Company to continue in effect any material
compensation plan in which the Participant participates immediately prior to
such failure which is material to the Participant’s total compensation, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Participant’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the
Participant’s participation relative to other participants, as existed
immediately prior to such failure;

 

(F)           The failure by the Company to continue to provide the Participant
with benefits substantially similar to those enjoyed by the Participant under
any of the Company’s benefit plans, including without limitation, life
insurance, health and accident, or disability plans in which the Participant was
participating immediately prior to such failure, the taking of any other action
by the Company which would directly or indirectly materially reduce any of such
benefits or deprive the Participant of any material fringe benefit enjoyed by
the Participant immediately prior to such action, or the failure by the Company
to provide the Participant with the number of paid vacation days to which the
Participant is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect at the time of
such failure; or

 

(G)                               Any material breach by the Company of the
Participant’s employment agreement with the Company or any of its Subsidiaries.

 

(ii)                                  (A)                               For
purposes of this Award Agreement, any purported termination of the Participant’s
Service which is not effected pursuant to a written notice of termination
indicating the specific termination provision relied upon (e.g., Cause,
death, etc.) and setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for such a termination shall not be effective.

 

(B)          The Participant’s right to terminate the Participant’s Service for
Good Reason shall not be affected by the Participant’s incapacity due to
physical or mental illness.

 

(C)                               For purposes of any determination regarding
the existence of Good Reason, any claim by the Participant that Good Reason
exists shall be presumed to be correct unless the Company

 

6

--------------------------------------------------------------------------------


 

establishes to the Board by clear and convincing evidence that Good Reason does
not exist.

 

(D)                               Notwithstanding any provision of this
definition of Good Reason to the contrary, none of the foregoing provisions of
this definition of Good Reason shall constitute Good Reason unless (1) no later
than ninety (90) days following the occurrence of any of the events set forth in
subsection (i) of this definition of Good Reason above, the Participant provides
written notice to the Company of such event containing a description thereof and
stating the subsection of subsection (i) of this definition of Good Reason above
under which such event constitutes Good Reason (the “Good Reason Notice”) and
the Company shall not have cured such event within thirty (30) days following
its receipt of such notice, and (2) no later than one hundred eighty (180) days,
but no earlier than thirty (30) days, following the Company’s receipt of such
Good Reason Notice, the Participant gives the Company written notice of the
Participant’s intent to terminate Service due to the occurrence of the event
constituting Good Reason described in such Good Reason Notice.

 

“Permanent Disability” shall have the meaning set forth in the Participant’s
employment agreement with the Company or its Affiliates, if any, or if the
Participant is not a party to an employment agreement with a definition of
“Permanent Disability,” then “Permanent Disability” means any physical or mental
disability rendering the Participant unable to perform his or her duties for a
period of at least one hundred twenty (120) days out of any twelve (12) month
period, as determined by a doctor approved by the Company.

 

“Share” means a share of common stock of the Company or such other class or kind
of shares or other securities resulting from the application of Section 12.1 of
the Plan.

 

12.                               Withholding.  The Participant may be required
to pay to the Company or any Affiliate and the Company shall have the right and
is hereby authorized to withhold, any applicable withholding taxes in respect of
the Option, its exercise or any payment or transfer under or with respect to the
Option and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.

 

13.                               Notices. Any notification required by the
terms of this Award Agreement shall be given in writing and shall be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid.  A notice shall be addressed to the Company, Attention: Secretary,
at its principal executive office and to the Participant at the address that he
or she most recently provided to the Company.

 

14.                               Entire Agreement.  This Award Agreement and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof.  They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.

 

7

--------------------------------------------------------------------------------


 

15.                               Waiver.  No waiver of any breach or condition
of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

16.                               Successors and Assigns.  The provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns and upon the Participant, the
Participant’s assigns and the legal representatives, heirs and legatees of the
Participant’s estate, whether or not any such person shall have become a party
to this Award Agreement and agreed in writing to be joined herein and be bound
by the terms hereof.

 

17.                               Choice of Law; Jurisdiction; Waiver of Jury
Trial.  THIS AWARD AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAWS.

 

SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE.  BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION.  EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.

 

18.                               Option Subject to Plan.  By entering into this
Award Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan.  The Option is subject to the Plan.  The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference (subject to the limitation set forth in
Section 19).  In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.  The Participant has had the opportunity to
retain counsel, and has read carefully, and understands, the provisions of the
Plan and the Award Agreement.

 

19.                               Amendment.  The Committee may amend or alter
this Award Agreement and the Option granted hereunder at any time; provided
that, subject to Articles 11, 12 and 13 of the Plan, no such amendment or
alteration shall be made without the consent of the Participant if such action
would materially diminish any of the rights of the Participant under this Award
Agreement or with respect to the Option.

 

20.                               Severability. The provisions of this Award
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

8

--------------------------------------------------------------------------------


 

21.                               Signature in Counterparts.  This Award
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

 

 

 

STR HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Robert S. Yorgensen

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

Agreed and acknowledged as of the date first above written:

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

--------------------------------------------------------------------------------